       Case 1:19-cv-00983-PB Document 11 Filed 06/01/20 Page 1 of 1
                     UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Moira Ryan

      v.
                                              Case No. 19-cv-983-PB
Christopher M. Hicks, Sr.
U.S. Dep’t of Veterans Affairs

                                  ORDER

     Plaintiff has filed a proposed third amended complaint

rather than an objection to the Report and Recommendation of

Magistrate Judge Andrea K. Johnstone dated April 3, 2020.

“‘[O]nly those issues fairly raised by the objections to the

magistrate's report are subject to review in the district court

and those not preserved by such objection are precluded on

appeal.’”    School Union No. 37 v. United Nat'l Ins. Co., 617

F.3d 554, 564 (1st Cir. 2010) (quoting Keating v. Secretary of

Health & Human Servs., 848 F.2d 271, 275 (1st Cir.1988)); see

also United States v. Valencia-Copete, 792 F.2d 4, 6 (1st Cir.

1986) (after proper notice, failure to file a specific objection

to magistrate's report will waive the right to appeal). Here, no

objection has been made to the Report and Recommendation.

Accordingly, I approve the Report and Recommendation and dismiss

the second amended complaint. Plaintiff’s proposed third amended

complaint suffers from the same deficiencies as the second.

Accordingly, I dismiss that complaint as well.

                                        /s/Paul Barbadoro
                                       ____________________________
                                       Paul Barbadoro
                                       United States District Judge

Date: June 1, 2020

cc: Moira Ryan, pro se
